Citation Nr: 1721311	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  08-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability ("low back disability").  

REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to April 1975.  

This claim comes to the Board of Veterans Appeals' (Board) from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the Board at an October 2009 hearing conducted at the RO.  A transcript of the hearing been associated with the claims file.  

This claim was most recently before the Board in June 2016, and was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The development was completed; this claim is once again before the Board.  


FINDING OF FACT

A chronic lumbar spine disability was not manifest during active service; any current lumbar spine disability is not otherwise etiologically related to such service.  


CONCLUSION OF LAW

A chronic lumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2016); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that she has a low back disability that is directly related to her active military service.  She claims that had a minor injury to her back in AIT that caused her to have back pain that has continued since service.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

A review of the Veteran's service treatment records notes that upon enlistment she was clinically evaluated as normal, to include her spine and other musculoskeletal.  See March 1974 Report of Medical Examination.  Further, at enlistment the Veteran did not report having any recurrent back pain.  In August 1974, the Veteran reported for treatment for back pain.  However, she was not diagnosed with any specific condition at that time.  In October 1974, the Veteran presented with low back pain after prolonged standing.  She was examined, and there was no tenderness, she had full range of motion, and her straight leg test was normal.  She was told to stretch her back using specific back exercises.  In April of 1975, the Veteran was discharged from service due to her pregnancy.  On her April 1975 Report of Medical History, she did note recurrent back pain.  However, on her Report of Medical Examination completed at separation, she was evaluated as clinically normal and it was noted that she was under medical care due to her pregnancy.  Treatment records from May 1975 record the Veteran's complaints of low back pain and an inability to sleep. 

In November 2008, the Veteran underwent a VA examination to determine the etiology of her back disability.  After examining the Veteran and reviewing her records, the examiner concluded that the Veteran's back disability was at least as likely as not caused by or a result of her military service.  The examiner based this conclusion on the fact that there was no injury in service, no evidence of chronicity post service, and the minimal degenerative joint disease seen on her spine x-ray was common for someone in the Veteran's age group.  

In November 2011, the Veteran underwent another VA medical examination to determine the etiology of her back disability.  At that time she was diagnosed with degenerative disc disease of the lower spine.  The Veteran told the examiner that she injured her back during basic training due to marching, running, and physical straining.  She denied any kind of specific injury or trauma to her lower back while she was in active service.  She claimed that she has had low back pain since service that continues to worsen.  After examining the Veteran and reviewing her medical records the examiner concluded that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner concluded that the Veteran's service medical records mention occasional lower back pain without any complication or sequelae.  

The examiner commented on her October 1974 complaint of low back pain, and noted that her examination was normal including full range of motion.  As such, the examiner concluded that this was acute pain and a self-limited condition.  The examiner also noted her complaints at separation of recurrent back pain and also in June 1975, she complained of back pain related to her pregnancy.  The VA examiner noted that after her pregnancy her complaints of back pain stopped and she began working as a trainee with the Rehab Vocational Center and after that she joined as a counselor for 10 years.  She also reported that she worked with the Department of Employment section as a counselor.  The examiner noted that these two positions were both light duty/sitting.  

The Veteran told the examiner that in 2002 she fell in a stair well and injured her lower back at her place of work.  Subsequently, she visited Plateau Medical Center and an MRI was performed and she received three months of physical therapy after the fall.  As such, the VA examiner concluded that the back pain the Veteran experienced in service was acute and self-limited.  The back pain she experienced during her pregnancy was normal and physiological, as well as a normal progression of lower back pain due to pregnancy.  The examiner went on to note that the Veteran has severe bilateral pes planus and as a result she has an abnormal gait that constantly gives pressure and over activity to her lumbar spine area.  Lastly, the examiner concluded that the Veteran's current diagnosis of a back disability is more likely part of generalized degeneration due to age as well as severe bilateral pes planus.  

In July 2013, the examiner from 2011 again opined that the Veteran's severe pes planus contributed to her degenerative arthritis and the degeneration was not due to service.  

In April 2014, the VA examiner from November 2011 was asked to determine whether or not the Veteran had a back disability that pre-existed her military service that was aggravated during her active medical service.  The examiner concluded that the Veteran did not have a pre-existing back disability, as her entrance examination was negative, and as such evaluating aggravation of a back disability during service is not applicable.  

In November 2011, the Veteran presented a letter from Dr. B.G. at Fayette County Chiropractic.  In this letter, Dr. B.G. does continue the Veteran's diagnosis of a lumbar spine disability, but he does not etiologically link the Veteran's current disability to her military service.  Actually, no etiology is provided in this letter, and as such the Board finds this letter not probative to the issue of entitlement to service connection.  

The Veteran stated that she has had continuous back pain since service discharge; however, her medical records do not support that contention.  The Veteran did have some complaints of back pain immediately after service due to her pregnancy.  However, post pregnancy back pain complaints are limited until 2002/2003 when she suffered a workplace fall.  This is more than 27 years post service.  

The evidence reveals that the Veteran currently suffers from a back disability.  However, the competent probative evidence does not link this disability to her active military service.  Specifically, VA medical examiners have stated that her back disability is more likely related to her non-service connected severe pes planus as well as her age.  The Veteran has reported that she suffered from back pain since service; however, the evidence does not support that contention.  There are few complaints of back pain after 1975, until 2002 when she suffered a workplace injury.  As such, continuity of back pain since service has not been shown.  While not dispositive of the issue of service connection, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

While the Board acknowledges that Veteran's genuine belief that her back disability began during service, the Veteran is not competent to give an opinion of the etiology of her back disability.  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain or difficulty breathing; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded no probative value and cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there Board finds that there is no evidence of a chronic low back disability, in service.  The threshold question there is a sufficient medical evidence to establish an etiological link between the Veteran's current back disability and her period of active service.  There is no competent medical opinion in support of the Veteran's claim, whereas VA examiners have provided competent, probative negative etiological opinions which weigh against the Veteran's claim.  Further, VA examiners have etiologically linked her back disability to her severe pes planus, which is not service connected.  As such, the Board will not discuss whether secondary service connection is warranted because service connection for pes planus has not been established.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a low back disability.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
  
VA's duty to notify has been satisfied through notice letters dated that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate her claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided VA examinations in November 2008 and November 2011, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Service connection for a low back disability is denied.  



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


